Citation Nr: 0920735	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record regarding the etiology of the 
Veteran's currently diagnosed peripheral neuropathy of the 
upper and lower extremities is in equipoise.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, right upper extremity, was caused 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).

2.  Peripheral neuropathy, left upper extremity, was caused 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).

3.  Peripheral neuropathy, right lower extremity, was caused 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).

4.  Peripheral neuropathy, left lower extremity, was caused 
secondary to a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran essentially contends that all of his claimed 
disorders are secondary to his service-connected diabetes 
mellitus.  Service connection for diabetes mellitus, type II, 
was established in an August 2006 rating decision.

Service treatment records are negative for any signs, 
symptoms, or diagnoses of peripheral neuropathy.

VA treatment records show that the Veteran received a 
diagnosis of new onset diabetes mellitus, type II, in 
April 2006.  A treatment note dated January 2007 reveals that 
the Veteran's B-12 level was normal and did not cause the 
numbness and tingling he experienced in his arms and legs.  
The Veteran reported paresthesia in his hands and feet 
bilaterally to a VA examiner in April 2007.

A VA neurologist observed in May 2007 that the Veteran was 
diagnosed with diabetes approximately one year previously.  
It was noted that the Veteran had experienced progressive 
numbness in his lower extremities during the previous two 
years and numbness in his fingers in recent months.  The 
neurologist opined that the most likely etiology for the 
neuropathy was the combination of sub-acute diabetes for an 
uncertain duration as well as the Veteran's previous alcohol 
use.

On VA examination in October 2007, it was noted that the 
Veteran was unable to state exactly, but a while previously 
(possibly five years or more) he noticed that his feet would 
get numb.  He also noticed that about a year and a half 
previously he had trouble handling his keys.  He reported not 
receiving any regular medical care or screening since his 
separation from active duty in 1969.  He also reported 
drinking six to seven beers per day for as long as he could 
remember.  The examiner provided a diagnosis of peripheral 
neuropathy and opined that the etiology of the disorder could 
not be determined without resort to mere speculation.  The 
examiner reasoned that the Veteran had a long history of 
significant alcohol use prior to the onset of his 
polyneuropathy, and symptoms of polyneuropathy were already 
present at the time of the formal diagnosis of his diabetes.  
The examiner also opined that because the exact date of the 
onset of the Veteran's diabetes was unknown, the onset of 
polyneuropathy relative to the onset of diabetes could not be 
determined.

In November 2007, a VA neurologist repeated that the most 
likely etiology for the Veteran's peripheral neuropathy was 
the combination of sub-acute diabetes for an uncertain 
duration as well as his previous alcohol use.

The Veteran stated in January 2008 that he was not an 
alcoholic.  He said that he had a few beers after work.  He 
said that he first approached the VA for treatment because of 
feelings in his fingers and feet, and that was when he was 
diagnosed with diabetes.

The Board finds that the evidence of record regarding the 
Veteran's peripheral neuropathy of the upper and lower 
extremities is in equipoise.  While the October 2007 VA 
examiner opined that that the etiology of the disorder could 
not be determined without resort to mere speculation, a VA 
neurologist opined in May 2007 and again in November 2007 
that the most likely etiology for the Veteran's peripheral 
neuropathy was the combination of sub-acute diabetes for an 
uncertain duration as well as his previous alcohol use.

Ultimately, the Board finds the May 2007 and November 2007 
opinions persuasive regarding the etiology of the Veteran's 
peripheral neuropathy.  These opinions were offered by the 
neurology department of a VA medical center, and the May 2007 
opinion was reinforced by the Chief of the Neurology Section.  
These opinions were offered after a thorough interview of the 
Veteran and a review of the Veteran's medical history.  While 
the October 2007 opinion was offered by a VA examiner, it is 
not clear that the examiner was a neurologist.  Additionally, 
the Board notes that the October 2007 opinion did not provide 
a negative nexus between the Veteran's neuropathy and his 
service-connected diabetes; it merely suggested that the 
onset of polyneuropathy relative to the onset of diabetes 
could not be determined.  In view of the positive nexus 
opinion offered by the May 2007 and November 2007 
neurologists, and resolving all reasonable doubt in favor of 
the Veteran, service connection for peripheral neuropathy 
secondary to diabetes is warranted.  See 38 C.F.R. §§ 3.102, 
3.310(a) (2008), Allen v. Brown, 7 Vet. App. 439 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy, 
right upper extremity is allowed.

Entitlement to service connection for peripheral neuropathy, 
left upper extremity is allowed.

Entitlement to service connection for peripheral neuropathy, 
right lower extremity is allowed.

Entitlement to service connection for peripheral neuropathy, 
left lower extremity is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


